Citation Nr: 0935762	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
from October 27, 2003, to April 15, 2004, and in excess of 50 
percent from April 16, 2004, for a generalized anxiety 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include acid reflux disease and irritable bowel 
syndrome.

4.  Entitlement to service connection for bilateral ocular 
pterygia.

5.  Entitlement to an initial rating in excess of 10 percent 
for excision of a ganglion of the right wrist.

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension with atrial flutter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 
1984, from August 1988 to February 1995, and from January 
2003 to October 2003.  The Veteran also had other periods of 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

As to the generalized anxiety disorder, the July 2004 rating 
decision granted service connection and assigned an initial 
rating of 10 percent, effective October 27, 2003.  
Thereafter, an August 2007 rating decision assigned a 50 
percent evaluation, effective April 16, 2004.  However, as 
this rating is still less than the maximum benefit available, 
the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

The Board notes that the claim for service connection for a 
gastrointestinal disorder was certified as a claim for 
service connection for acid reflux.  However, the record 
shows that service connection for irritable bowel syndrome 
was adjudicated as part of that issue.  Therefore, the Board 
has recharacterized the issue as reflected on the title page.  
As this change only states the issue accurately and does not 
represent a difference between the issues adjudicated by the 
RO and those adjudicated herein, the Board finds that no 
prejudice to the Veteran will result by this 
recharacterization.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

The Board next notes that the June 2004 rating decision also 
denied service connection for bilateral knee disabilities and 
for a left great toe disability and the Veteran appealed 
those denial.  However, these issues are no longer in 
appellate status because the RO subsequently granted service 
connection for them in subsequent rating decisions.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(holding that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the Veteran's notice of disagreement 
on such issue).  

The record shows that the Veteran has filed a claim for 
service connection for a skin disorder, to include eczema, 
but that the claim has not been adjudicated by the RO.  Thus, 
this claim is REFERRED to the RO for appropriate action.

The issues of service connection for a gastrointestinal 
disorder and bilateral ocular pterygia as well as for higher 
initial ratings for a right wrist disorder and hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran has been diagnosed 
with a respiratory disorder at any time during the pendency 
of the appeal.  

2.  From October 27, 2003, to April 15, 2004, the Veteran's 
service-connected generalized anxiety disorder was productive 
of no more than mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks. 

3.  From April 16, 2004, the Veteran's service-connected 
generalized anxiety disorder is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred or aggravated 
during military service.   38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  From October 27, 2003, the criteria for higher 
evaluations for a generalized anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.130, 
Diagnostic Code 9400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

As to the service connection claim, while the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the Board 
nonetheless finds that the lack of notice harmless error 
because a reasonable person could be expected to understand 
what was needed to substantiate his claim from reading the 
October 2003, January 2006, and March 2006 letters, June 2004 
rating decision, June 2005 statement of the case, and July 
2005 and August 2007 supplemental statements of the case.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).  Moreover, the Veteran has not 
alleged that he has suffered any prejudice from the lack of 
notice.  Id.

As to the rating claim, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for a generalized anxiety 
disorder.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability evaluation has been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see VAOPGCPREC 8-2003; Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In other words, the notice provided 
the Veteran in October 2003, in connection with his claim of 
service connection for a generalized anxiety disorder, 
satisfied VA's 38 U.S.C.A. § 5103(a) notice obligation.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
records relevant to the current appeal.  In fact, in March 
2006 the Veteran notified VA that he had no further evidence 
to file in support of his claims.  

The Board notes that the August 2005 letter by Dr. RFS 
reports that the Veteran was advised to seek psychiatric 
treatment after his initial visit with Dr. RFS in July 2001.  
Records of any such treatment do not appear to be in the 
claims files.  However, the Board notes that the Veteran has 
submitted multiple private treatment records directly to VA 
and has not requested that VA obtain any additional records.  
As the Court stated in Wood v. Derwinski, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  1 Vet. App. 190, 193, 
reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Therefore, the Board finds 
that VA is not obligated to make efforts to identify and 
obtain these records.

In addition, in November 2003 and November 2006 the claimant 
was provided VA examinations which are adequate to adjudicate 
the appeal.  As to the service connection claim, while the 
November 2003 VA examiner did not provide a nexus opinion 
with regard to the Veteran's respiratory disorder, the Board 
nonetheless finds that examination adequate because, as 
discussed below, the claimant denied having any respiratory 
disorder at that examination and no respiratory disorder was 
found by that examiner or in any other medical record found 
in the claims files.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet App 303 (2007).  As to the rating claim, 
the Board finds these examinations adequate because at least 
the most recent examiner had the Veteran's claims files and 
both examiners conducted evaluations of the claimant which 
allows the Board to rate the severity of his disorder under 
all applicable rating criteria.  Id.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claim

The Veteran contends that he currently has a respiratory 
disorder that is directly related to his time in service.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt.

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

For VA compensation purposes, service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6 (2008).  Active duty is full time duty 
in the Armed Forces other than active duty for training.  Id.  
Active duty for training (ACDUTRA) is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board observes that 
neither service treatment records nor post-service treatment 
records show that the Veteran has a diagnosed respiratory 
disorder.  Specifically, while he was noted to have an upper 
respiratory infection during service in October 1988, 
November 1988, April 1989, May 1990, April 1992, and December 
1994, no sequela were noted.  Moreover, while a June 2001 
service examination noted a history of ears, nose, and throat 
trouble, sinusitis, and hay fever diagnosed as seasonal 
allergies, both prior examinations dated from December 1983 
to March 1995 and the subsequent September 2003 retirement 
examination did not document any respiratory complaints or 
findings.  Likewise, annual certificates of physical 
condition dated from February 1995 to January 2001, did not 
document any respiratory complaints or findings except for a 
January 1997 record that noted he had taken a decongestant in 
the last twelve months.  

Further, post-service medical records reveal no complaint, 
treatment, or diagnosis with respect to the Veteran's 
respiratory system.  In fact, at the November 2003 VA general 
examination the Veteran specifically denied having any 
respiratory disorder when asked about it by the examiner and 
examination was negative for evidence of a respiratory 
disorder.  Likewise, a December 2003 chest X-ray did not show 
the presence of any disease.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence does not 
show that the Veteran had a diagnosis of a respiratory 
disorder at any time during the pendency of his appeal.  See 
Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
entitlement to service connection for a respiratory disorder 
must be denied.  38 U.S.C.A. § 1110, 1131. 

As to the Veteran, his wife's, and his representative 
assertions that the claimant has a current disability, the 
Board does not find these assertions to be competent evidence 
of a current disability because as lay persons they do not 
have the required medical expertise to diagnosis the claimed 
disabilities because the claimed disability is not the type 
of disease which is capable of lay observation.  See 
Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


The Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As noted on the title page, the Veteran's initial rating for 
his service-connected psychiatric disorder has been split 
into two stages.  However, in accordance with Fenderson, the 
Board has considered whether additional staging is 
appropriate.

The Veteran's service-connected generalized anxiety disorder 
has been assigned an initial 10 percent rating from 
October 27, 2003, to April 15, 2004, and a 50 percent rating 
from April 16, 2004, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV). 

The criteria for a 10 percent disability rating are:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400.

In this regard, a Global Assessment of Functioning (GAF) 
score of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM IV.  A GAF score of 61-70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  A GAF score of 
71-80 indicates that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  Id.  

While a GAF score is highly probative as it relates directly 
to the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).

The Veteran filed his claim at the end of his term of service 
in October 2003.  During the appeal period he has been 
afforded two VA examinations, one in November 2003, and one 
in November 2006.  Additionally, the record reflects that he 
has sought private, but not VA, treatment during this time.  

Private treatment records, dated from April 2004 to April 
2005, show the Veteran's complaints and/or treatment for 
anxiety, panic attacks, and/or depression.  They also note 
that his adverse symptomatology is being treated with 
medication.  Moreover, while some of these records noted that 
he was having panic attacks, others noted that, with 
medication, he was feeling better and not having panic 
attacks.

At the November 2003 VA examination, the Veteran reported 
that he had feelings of anxiety every day and worried a lot, 
but stated that he had not had a panic attack for almost a 
year.  He indicated that he had trouble sleeping a couple of 
nights per week.  Socially, he reported that he had been 
married twice, with his first marriage lasting one and a half 
year and his second, which is on going, lasting eleven years.  
He also characterized his marriage as good and reported that 
he had a close relationship with his wife and children.  As 
to employment, he reported that he was employed as a 
facilities manager at the same place for the last nine years.  
On examination, the Veteran had an anxious and reactive 
affect.  Otherwise, he had no deficiencies in cognitive 
processes, speech, or orientation.  No suicidal or homicidal 
ideations or psychotic symptoms were reported.  The examiner 
assigned a GAF score of 75 to 80.  

An August 2005 letter from the Veteran's primary care 
physician reflects that the Veteran first sought treatment 
for psychiatric symptoms in July 2001 and that he was 
encouraged to seek psychiatric counseling.  The letter states 
that the Veteran next saw his primary care physician on April 
16, 2004, at which time he presented with symptoms, which 
were causing impairment of job performance and social 
interaction, including persistent depression and panic 
attacks.

At the subsequent November 2006 VA examinations, the Veteran 
complained of feeling hopeless and anxious as well as being 
socially withdrawn, irritable, and edgy.  He reported having 
panic attacks four or five times per week.  Socially, it was 
noted that he continued to be married to his second wife.  
However, the Veteran indicated that he no longer attended 
social functions, even with family, and that his sleep was 
regularly disrupted.  Occupationally, it was noted that he 
worked for the last three years as a manager for a custodian 
company and before that he worked for years as a manager at 
another company.  The Veteran reported that he changed jobs 
because his old company closed down the facility he worked at 
and his job was not renewed.  He also stated that he would 
call in sick or work from home a couple of times per month 
because of his symptoms.  On examination, the Veteran denied 
suicidal or homicidal ideations.  The Veteran was anxious, 
but coherent and oriented.  His responses were goal-directed.  
The examiner stated that the Veteran's range of affect was 
blunted and that his mood states included being anxious and 
despondent.  A GAF score of 55 was assigned.  

Based on the above, the Board finds that ratings in excess of 
those assigned are not warranted.  In this regard, from 
October 27, 2003, to April 15, 2004, while private treatment 
records noted complaints and/or treatment for panic attacks 
and the VA examiner reported that he was anxious, the record 
did not otherwise show that he exhibited occupational and 
social impairment causing a decrease in work efficiency or 
inability to perform required tasks.  In fact, during this 
time the Veteran reported that he was in a good long time 
marriage and had been working full-time for the last eleven 
years for the same company.  Additionally, he did not display 
most symptoms typical of a rating in excess of 10 percent, 
such as depressed mood, suspiciousness, chronic sleep 
impairment, and mild memory loss.  Furthermore, the GAF score 
of 75 to 80 at his VA examination indicates that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See DSM IV. 

As of April 16, 2004, he was reported to be displaying 
occupational and social impairment with reduced reliability 
and productivity caused by anxiety, blunted affect, 
irritability, panic attacks four to five times per week, and 
withdrawal from social relationships.  However, he did not 
demonstrate deficiencies of judgment and thinking or other 
symptoms typical of ratings in excess of 50 percent, such as 
obsessional ritualistic behavior, abnormal speech or thought 
processes, suicidal or homicidal ideations, delusions, 
hallucinations, or neglect of personal appearance.  Moreover, 
while he reported experiencing more problems at work, he 
nonetheless remained employed full-time at a new company for 
the last three years and remained married.  Thus, although 
the Veteran exhibited some symptoms that may support a rating 
in excess of 50 percent-i.e., panic attacks several times 
per week and social isolation-his symptoms overall do not 
more closely approximate a rating in excess of 50 percent.  

Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted for service-connected generalized 
anxiety disorder from October 27, 2003, to April 15, 2004, or 
in excess of 50 percent from April 16, 2004.  See Fenderson, 
supra.

The Board has considered the Veteran's, his wife's, and his 
representative's statements regarding the claimed severity of 
the claimant's service-connected generalized anxiety 
disorder.  However, even though the Veteran can speak to his 
own symptoms and others can report on what the see, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of the severity of a disability, e.g., by assigning a GAF 
score.  See Layno, at 419; Espiritu, at 494.  Accordingly, 
the Board finds more competent and credible the expert 
medical opinions reported above as to the severity of the 
Veteran's psychiatric disorder than these lay statements.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's psychiatric disorder so as to warrant consideration 
of alternate rating codes.   

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  38 
C.F.R. § 3.321(b)(1) (2008); Thun v. Peake, 22 Vet. App.  111 
(2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  If 
so, factors for consideration in determining whether referral 
for an extraschedular rating is appropriate include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing, 38 
C.F.R. § 3.321(b)(1) (2008).  

In the present case, the Board finds no evidence that the 
Veteran's service-connected generalized anxiety disorder 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  His symptoms are contemplated under the 
schedular criteria.  Moreover, although the Veteran 
apparently takes a couple of days off per month due to his 
symptoms, he has not required hospitalization and nothing 
demonstrates that the claimant has experienced a decrease in 
his productivity at work.  The Board does not find two days 
off per month to constitute a marked interference with 
employment.  

Based on the above, the Board determines that referral for an 
extraschedular rating for service-connected anxiety disorder 
is not warranted at any time during the appeal period.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims for higher initial evaluations must 
be denied. 


ORDER

Service connection for a respiratory disorder is denied.

From October 27, 2003, higher evaluations for a generalized 
anxiety disorder are denied.


REMAND

As to the claim for service connection for a gastrointestinal 
disorder, Board notes that the Veteran initially claimed that 
his disorder was caused by military service and the RO 
adjudicated this claim based on a theory of direct service 
incurrence in the June 2004 rating decision.  However, the 
Veteran thereafter alleged that his gastrointestinal disorder 
was caused and/or aggravated by the medication he takes for 
his service connected generalized anxiety disorder.  
Moreover, in the subsequent August 2007 rating decision and 
supplemental statement of the case, the RO adjudicated this 
secondary service connection claim.  

However, a review of the record on appeal does not show that 
the Veteran was ever provided notice of 38 C.F.R. § 3.310 
(2008) in a supplemental statement of the case or a 
38 U.S.C.A. § 5103(a) notice letter.  Therefore, since the 
Veteran has not been given adequate notice of the need to 
submit evidence or argument on this question, an adequate 
opportunity to actually submit such evidence and argument, 
and a supplemental statement of the case that fulfills the 
regulatory requirements, the Board finds that a remand is 
required.  See 38 C.F.R. § 19.31 (2008); Bernard v. Brown, 4 
Vet. App. 384, 393 (1993); also see Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991) (holding that the Board is required 
to consider all evidence of record and to consider, and 
discuss in its decision, all "potentially applicable" 
provisions of law and regulation).  

Given the existing record, which is positive for in-service 
and post service complaints and treatment for a 
gastrointestinal disorder including irritable bowel syndrome, 
the Board also finds that a remand is also required to 
provide the Veteran with a VA examination to ascertain the 
origins of his gastrointestinal disorder, including whether 
it was caused and/or aggravated by the medication he takes 
for his service connected generalized anxiety disorder.  See 
38 U.S.C.A. § 5103A(b); McLendon, supra; also see 38 C.F.R. 
§§ 3.303; 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (holding that compensation is payable when service-
connected disability has aggravated a non-service-connected 
disorder).  

As to the claim of service connection for bilateral ocular 
pterygia, the record contains evidence of post-service 
treatment for bilateral ocular pterygia.  Moreover, December 
2004 and April 2005 letters from a private optometrist 
indicate that he first saw the Veteran for treatment of the 
claimed eye disorder in December 1995 and that such disorder 
could not have developed in the months since his release from 
active duty in February 1995, but would have been caused by 
many years of exposure to sun and a dry as well as dusty 
environment.  The Board observes that the Veteran's 
immediately prior period of active duty lasted for over six 
years (i.e., August 1988 to February 1995).  Thus, the Board 
finds that there is sufficient evidence to warrant obtaining 
a VA medical opinion as to whether current bilateral ocular 
pterygia was caused by his August 1988 to February 1995 
period of active duty or was aggravated by his subsequent 
January 2003 to October 2003 period of active duty.  See 
38 U.S.C.A. § 5103A(b); McLendon, supra; also see 38 C.F.R. 
§ 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(holing that establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein); VAOPGCPREC 
3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

As to the claims for higher evaluations for a right wrist 
disability and hypertension, the Veteran has reported an 
increase in severity of his service-connected right wrist 
disabilities since the last VA examination.  Specifically, he 
contends that he has increased numbness and loss of grasping 
ability in that hand.  Further, the Board notes that the most 
recent VA examinations as to these disabilities are dated in 
November 2003, almost six years ago.  Therefore, the Board 
also finds that a remand is required to be provided the 
Veteran with new VA examinations.  See 38 U.S.C.A. 
§ 5103A(d); McLendon, supra; Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment); Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (holding that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate).

Lastly, the Board finds that a remand is required because, 
while the Veteran has indicated that he has received ongoing 
treatment for a right wrist disability and hypertension, 
there is a dearth of treatment evidence dated beyond 2004 in 
the claims files.  Therefore, a remand is also required to 
obtain these missing records.  See 38 U.S.C.A. § 5103A(b); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them). 

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.	As to the claim of service connection 
for a gastrointestinal disorder, the 
AMC/RO should provide the Veteran with 
updated VCAA notice, which notice 
includes 38 C.F.R. § 3.310, in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

2.	The AMC/RO should contact the Veteran 
and request that he identify all 
outstanding and relevant post-2004 VA 
and private treatment records and 
authorize release of those records to 
VA if necessary.  Attempts to obtain 
all identified records not already 
found in the claims file should 
thereafter be undertaken by the AMC/RO.  
All requests and responses, positive 
and negative, should be associated with 
the claims files. 

3.	After undertaking the above development 
to the extent possible, the AMC/RO 
should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a neurological 
examination to ascertain the severity 
of his right wrist disorder.  The 
claims folders are to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner, including nerve 
conduction studies and an 
electromyography (EMG), must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheets for 
rating neurological disorders of the 
wrist, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of his right 
wrist disorder.  In addition to any 
other information provided pursuant to 
the AMIE worksheet, the examiner should 
provide an opinion as to the following 
questions:

a.	Is the Veteran's disorder best 
classified as neuralgia, neuritis, 
or paralysis, or as another 
neurological disorder?

b.	Is the severity of the Veteran's 
limitation of function due to his 
service-connected ganglion 
excision of the right wrist best 
described as mild, moderate, or 
severe?

4.	After undertaking the above development 
to the extent possible, the AMC/RO 
should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a cardiovascular 
examination to ascertain the severity 
of his service-connected hypertension 
with atrial fibrillation.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheets for rating hypertension, the 
examiner is to thereafter provide a 
detailed review of the Veteran's 
history, current complaints, and the 
nature and extent of his hypertension.  

In addition to any other information 
provided pursuant to the AMIE worksheet, 
the examiner should provide an opinion as 
to whether, since October 2003, it is 
manifested by diastolic pressure 
predominantly 110 or more or systolic 
pressure predominantly 200 or more; 
diastolic pressure predominantly 120 or 
more; or diastolic pressure predominantly 
130 or more.

Note:  In answering the above question, 
the examiner should take into account 
that hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days. 

5.	After undertaking the above development 
to the extent possible, the AMC/RO 
should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an examination 
in order to determine the etiology of 
his gastrointestinal disorder including 
acid reflux disease and irritable bowel 
syndrome.  The claims files should be 
made available for review by the 
examiner.  After an examination of the 
Veteran and review of the record, the 
examiner should answer the following 
questions:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran has a 
gastrointestinal disorder 
including acid reflux disease 
and/or irritable bowel syndrome?

b.	If the examiner diagnosis the 
Veteran with any gastrointestinal 
disorder, including acid reflux 
disease and irritable bowel 
syndrome, the examiner should 
thereafter provide an opinion as 
to whether it is at least as 
likely as not (50 percent 
probability or greater) that the 
gastrointestinal disorder was 
caused or aggravated by a period 
of active duty?

c.	If the examiner finds that the 
gastrointestinal disorder 
developed between periods of 
active duty, the examiner should 
thereafter provide an opinion as 
to whether it is at least as 
likely as not (50 percent 
probability or greater) that the 
gastrointestinal disorder 
underwent a permanent increase in 
severity during a period of active 
duty?

d.	If the examiner finds that the any 
gastrointestinal disorder 
developed between periods of 
active duty and it underwent a 
permanent increase in severity 
during a period of active duty, is 
there clear and unmistakable 
evidence that it was not 
aggravated by that period of 
active duty? 

e.	If the examiner diagnosis the 
Veteran with any gastrointestinal 
disorder, including acid reflux 
disease and irritable bowel 
syndrome, the examiner should also 
provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or 
greater) that the gastrointestinal 
disorder was caused or aggravated 
by any of the medications the 
Veteran takes for any of his 
service connected disabilities?  

f.	If aggravation is found, the 
examiner should establish a 
baseline and provide an opinion as 
to the degree to which the 
disability was made worse by the 
medications the Veteran takes for 
his service connected disability.

Note 1:  The physician is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2: The examiner is also advised that 
the term "aggravation" is defined for 
legal purposes as a chronic worsening of 
the underlying condition, as opposed to a 
temporary flare-up of symptoms.  

6.	After undertaking the above development 
to the extent possible, the AMC/RO 
should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an 
ophthalmological examination in order 
to determine the etiology of his 
bilateral ocular pterygia.  The claims 
files should be made available for 
review by the examiner.  Upon 
examination of the Veteran and review 
of the record, the examiner should 
answer the following questions:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
current bilateral ocular pterygia 
were incurred during a period of 
active duty?

b.	If the examiner finds that the 
disorder developed between periods 
of active duty, is it at least as 
likely as not (50 percent 
probability or greater) that the 
Veteran's bilateral ocular 
pterygia underwent a permanent 
increase in severity during a 
period of active duty?

c.	If the examiner finds that the 
disorder developed between periods 
of active duty and it underwent a 
permanent increase in severity 
during a period of active duty, is 
there clear and unmistakable 
evidence that it was not 
aggravated by that period of 
active duty? 

Note 1:  The physician is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2: The examiner is also advised that 
the term "aggravation" is defined for 
legal purposes as a chronic worsening of 
the underlying condition, as opposed to a 
temporary flare-up of symptoms.  

7.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.

8.	Thereafter, the AMC/RO should 
readjudicate the claims.  As to all the 
rating claims, such readjudication 
should also take into account whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including 38 C.F.R. 
§ 3.310.  A reasonable period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


